                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     THOMAS W. ORR, ET AL.,                               CASE NO. 19-cv-01226-YGR
                                   7                     Plaintiffs,
                                                                                              ORDER DISMISSING ACTION FOR FAILURE
                                   8               vs.                                        TO PROSECUTE

                                   9     WELLS FARGO BANK, FSB, ET AL.,
                                  10                     Defendants.

                                  11

                                  12             By Order issued April 12, 2019, plaintiffs were directed to file, by no later than Friday,
Northern District of California
 United States District Court




                                  13   May 10, 2019, an opposition to defendants’ motion to dismiss (or statement of non-opposition).

                                  14   (Dkt. No. 27.) Therein, the Court warned plaintiffs that “Failure to file a response by that date

                                  15   will result in dismissal of this lawsuit for failure to prosecute.” (Id.) As of the date of this Order,

                                  16   plaintiffs have not filed an opposition or statement of non-opposition, nor have they filed any

                                  17   other documents since defendants removed the action to this Court on March 6, 2019. (See Dkt.

                                  18   No. 1.)

                                  19             Therefore, and pursuant to Federal Rule of Civil Procedure 4(m), this action is DISMISSED

                                  20   WITHOUT PREJUDICE.

                                  21             IT IS SO ORDERED.

                                  22

                                  23   Dated: May 24, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  24                                                         UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
